 INT'L BROTHERHOOD ELECTRICAL WORKERS, LOCAL 5339(d)All production and maintenance employees excluding any craftunits heretofore certified by the National Labor Relations Board(such as electricians, carpenters, and bricklayers), employees in vot-ing groups (a) through (c), and all supervisory, technical and clericalemployees, gatemen, office clerical employees, guards, and watchmenas defined in the Act.If a majority of the employees in any of voting groups (a) through(c) select the union seeking that group as a separate unit, those em-ployees will be taken to have indicated their desire to constitute aseparate bargaining unit, and the Regional Director conducting theelections is hereby instructed to issue a certification of representationto such union for such voting group, which the Board under thecircumstances finds to be an appropriate unit for purposes of collec-tive bargaining.If a majority in all the foregoing voting groupsvote for separate representation, and if a majority in voting group(d) vote for Metal Workers, Mine-Mill, or for the Steelworkers, theunion winning the election shall be certified as the representative ofthe employees in such group, which under these circumstances theBoard finds to be an appropriate unit.However, if the majority of the employees in voting groups (a),(-b), or (c) do not vote for the union which is seeking to representthem in a separate unit, their ballots shall be pooled with those forgroup (d).18 If a majority in the pooled group vote for MetalWorkers, Mine-Mill, or the Steelworkers, the winning union shall becertified as the representative of employees in the pooled group, whichunder those circumstances the Board finds to be an appropriate unit.[Text of Direction of Elections omitted from publication.]CHAIRMAN MCCULLOCH, concurring :I concur in the result.'a If the votes are pooled,they are to be tallied in the following manner: The votes forthe labor organizations seeking separate units in any of the groups shall be counted asvalid votes but neither for nor against the labor organizations seeking to represent theproduction and maintenance unit.All other votes are to be accorded their face value.International Brotherhood of Electrical Workers, Local No. 5,AFL-CIOandJack C.Stemnock,Robert A. Stemnock andAlex Stemnock,a Partnership,d/b/a Bethel Electric.Case No.6-CC-300.March 16, 1961DECISION AND ORDEROn October 1, 1963, Trial Examiner Arthur E. Reyman issued hisDecision in the above-entitled proceeding, finding that the Respond-146 NLRB No. 41. 340DECISIONS OF NATIONAL LABOR RELATIONS BOARDent had engaged in certain unfair labor practices, and recommendingthat it cease and desist therefrom, and take certain affirmative action,as set forth in the attached Trial Examiner's Decision.Thereafter,the Respondent filed exceptions to the Trial Examiner's Decision anda supporting brief.The General Counsel filed cross-exceptions and asupporting brief, and an answering brief to Respondent's exceptions.Pursuant to the provisions of Section 3(b) of the National LaborRelations Act, the Board has delegated its powers in connection with-this case to a three-member panel [Members Leedom, Fanning, andBrown].The Board has reviewed the Trial Examiner's rulings made at thehearing and finds that no prejudicial error was committed. The rul-ings are hereby affirmed.The Board has considered the Trial Exam-iner'sDecision,' the exceptions, briefs, and the entire record in thecase, and hereby adopts the findings, conclusions, and recommenda-tions of the Trial Examiner, with the modifications indicated herein?ORDERThe Board hereby adopts as its Order the Recommended Order ofthe Trial Examiner, with the following modifications :1.The first paragraph of the Recommended Order is amended bysubstituting the following paragraph :Upon the entire record in this case, and pursuant to 'Section10(c) of the National Labor Relations Act, as amended, theNational Labor Relations Board hereby orders that the Respond-ent, International Brotherhood of Electrical Workers, Local No.5,AFL-CIO, its officers, agents, representatives, successors, andassigns, shall :2.Substitute the following for paragraph 1(a) of the RecommendedOrder and the corresponding language in the Notice to be posted :Engaging in, or inducing or encouraging any individual em-ployed by A. Loreti & Son, Copper Plumbing Company, Henry J.1The Trial Examiner's Decision contains certain inadvertences which are hereby cor-rected, (a) Bethel Electric had no contractual arrangement with McBride Sign Companyor Sign Crafters Company, and (b) the plumbers and the sheet metal employees on theconstruction site were not employed by the same subcontractor, but were employees ofCopper Plumbing and Henry J. 'Cooper, respectively.2In adopting the Trial Examiner's conclusion that the Respondent's conduct was inviolation of Section 8 (b) (4) (1) and (ii) (B) of the Act, Members Fanning and Brown donot regard as controlling the circumstance that the Respondent picketed the jobsite at atime when Bethel's employees were not physically present at the exact time of picketingDietz did not directly employ any employees on the project involved.Accordingly, weall agree that the Respondent's threat to Dietz to picket the project to force Dietz to ceasedoing business with Bethel Electric, which was an object of Respondent's other unlawfulconduct herein, was violative of Section 8(b) (4) (ii) (B), as found by the Trial Examiner,but not of Section 8(b) (4)i(i) (B).Respondent's "hot cargo" agreement with Dietz is, ofcourse, no defense to its conduct herein.Orange Belt Distract Council of Painters #48,et at.(Calhoun Drywall Company),139 NLRB 383, 385, remanded on other grounds,328 F. 2d 534 (C.A.D.C.). INT'L BROTHERHOOD ELECTRICAL WORKERS, LOCAL 5341Cooper, and McBride Sign Company, or any other employer otherthan Bethel Electric, to engage in a strike or refusal in thecourse of his employment to perform any services, where anobject thereof is to force or require Ivan A. Dietz Lumber, orany other employer, to cease doing business with Bethel Electric.3.Substitute the following for paragraph 1(b) of the RecommendedOrder and the corresponding language in the notice to be posted :Threatening, coercing, or restraining Ivan A. Dietz Lumber,A. Loreti & Son, Copper Plumbing Company, Henry J. Cooper,and McBride Sign Company, or any other employer, where anobject thereof is to force or require Yvan A. Dietz Lumber, or anyother employer, to cease doing business with Bethel Electric.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEThis is a proceeding under Section 10(b) of the National Labor Relations Act,as amended,29 U.S.C., Sec.151,et seq.,herein called the Act.Bethel Electric,a partnership comprised of Jack C.Stemnock,Robert A. Stem-nock,and Alex Stemnock,on April 4,1963, filed a charge against InternationalBrotherhood of ElectricalWorkers, Local No.5,AFL-CIO, herein sometimescalled the Union or Local No.5, in which it was asserted that the Union or itsagents were engaging in or had engaged in unfair labor practices within the mean-ing of some of the provisions of Section 8 (b) of the Act.On April 30, 1963,the General Counsel of the National Labor Relations Board,on behalf of the Board,by the Regional Director for the Sixth Region, issued acomplaint and notice of hearing against the Respondent herein,the Union,allegingthat the Union,by its officers, agents, and representatives, engaged in certain unfairlabor practices within the meaning of Section 8(b) (4) (i) and(ii) (B) of the Act.On or about May 13, 1963,the Respondent filed timely answer to the allegationsof the complaint,effectively denying the asserted violations of the Act,and settingforth certain affirmative defenses,mentioned below.Pursuant to notice, and on the issues framed by the complaint and the answerthereto,this case came on to be heard before Trial Examiner Arthur E.Reymanat Pittsburgh,Pennsylvania,on June 10,1963.At the hearing,counsel for theGeneral Counsel and counsel for the Respondent appeared on behalf of their re-spective clients.At the hearing each party was afforded opportunity to be heard,to examine and cross-examine witnesses, present pertinent evidence, make oralargument,and to file written briefs and proposed findings and conclusions,or both.Briefs filed on behalf of each of the parties have been carefully considered.Upon the entire record and from my observation of the witnesses,Imake thefollowing:FINDINGS OF FACT1.THE BUSINESS OF THE EMPLOYERSThe Charging Party,Bethel Electric,at all times material hereto, has had itssole office and place of business in Bethel Park,Pennsylvania, where it was and isengaged in the electrical contracting business.During the 12-month period im-mediately precedingApril 1,1963, Bethel Electric purchasedand receivedmaterialsand supplies valued at $51,738.73,from various suppliers who, themselves, pur-chasedand received said materials directly from manufacturers located outside theCommonwealth of Pennsylvania.In connection with the construction of a Mc-Donald CarryOut Restaurant in Bethel Park,Pennsylvania,McBride Sign Com-pany has a contract to install an electric sign constructedby Sign Crafters Company,Evansville,Indiana, having a valueof $9,600, whichsign was shippeddirectly fromthe State of Indiana to theabove-mentioned construction job in BethelPark.Alsoin connection with the construction of the McDonald Carry Out Restaurant inBethel Park,various other.secondary employers have contracts to install material,including exhaust fans,ventilators and ceramic tile, received directly from outside 342DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe Commonwealth of Pennsylvania,having is total of $2,896.28.Bethel Electrichas at all times material herein,and is now, engaged in commerce and in an industryaffecting commerce within the meaning of Section2(6) and (7) of the Act.Ivan A. Dietzis,and during the times material hereto was, a general contractorin the building and constructionindustry,maintaining his principal place of busi-ness in Uniontown,Pennsylvania,and is currently engaged as general contractor inthe constructionof the McDonald Carry OutRestaurant,in BethelPark,Pennsyl-vania.In connection with the construction of this food stand, Dietz has sub-contracted all the work on saidfoodstand to various subcontractors,including,among others,A. Loreti & Son,Copper PlumbingCompany,Henry J.Cooper, andMcBride SignCompany,and in addition thereto hassubcontracted the electricalwork onsuch project to Bethel Electric.All of the aforenamed subcontractorsmaintain their principal offices and places of business in the Commonwealth ofPennsylvania,and are persons(within the meaning oftheAct)engaged in thebuilding and constructionindustry, and industryaffecting commerce.In connectionwith the tabove-describedconstruction,McBride SignCompany,as stated,has a contractto install an electrical sign constructedby Sign CraftersCompany of Evansville,Indiana, such installation to be made under the terms of thecontract betweenit andBethel Electric.H. THE LABOR ORGANIZATION INVOLVEDInternational Brotherhood of ElectricalWorkers, Local No. 5, AFL-CIO, is alabor organization within the meaning of Section 2(5) ofthe Act.III.THE UNFAIR LABOR PRACTICESThe essential facts in this case are not measurably in dispute, insofar as themain issues may be concerned.Preliminarily,there shouldbe noted the existenceof a standard collective-bargaining agreement,effective during the times mentionedherein, between members of the Building and Construction Trades Council ofPittsburghand Vicinity,affiliatedwith theAFL-CIO(ofwhich Local No. 5 isa member)and Ivan A. Dietz, General Contractors,which provides in part:2.TheEmployer further agrees that he will restrict subcontract work atthe site of the construction,alteration, painting,or repair of a building,struc-ture, or other work.to subcontractors who are under contractual relations withthe appropriate respective unions which are affiliated with the Council.The complaint alleges in substance that Local No. 5 violated Section 8(b) (4) (i)and (ii)(B) "by picketing and other inducement and encouragement to individualsemployed by various employers" at the construction of the McDonald Food Standin Bethel Park, to cease performing services for"the respective employers"; andalso threatened,coerced,and restrained various employers engaged in work at thisjobsite with an object to force,either directly or indirectly,said employers to ceasedoing business with Bethel Electric.The complaint further sets forth that BethelElectric, the primary employer,was picketed by Local No.5 or its representativesor agents with the object of forcing and requiring Dietz "and other persons" tocease using, selling,handling, transporting,or otherwise dealing in the products ofor to cease doing business with Bethel Electric; and to force other subcontractorsof Dietz, including A. Loreti & Son,Copper PlumbingCompany,Henry J. Cooper,andMcBride Sign Company "and other persons"to cease doing business withDietz, the general contractor,in order"to force or require Dietz to cease doingbusiness with Bethel."The Respondent,in its answer to the complaint,admits that on or about April 2,1963, Local No.5, authorized and stationed two men carrying picket signs at theconstruction project site, but denies that it "has induced and encouraged"the em-ployees of Loreti and the other subcontractors then engaged on the job or "anyother persons" engaged in commerce to cease or refrain from performing servicesfor their respective employers.In its answer Respondent sets forth and avers thatthe legend on the picket sign carried by the said pickets read specifically that "it isnot intended by this picket line to induce or encourage the employees of anyemployer to engage in a strike or concerted work stoppage."Further,in its answer,the Respondent-denies that on or about March 26, 1963, or at any time theretofore orthereafter,the Respondent.. .threatened,coerced or restrained.Dietz,Loreti . . .or any other persons .by threatening to picket, and picketingsuch persons if they continued to do business with Dietz and Bethel. INT'L BROTHERHOOD ELECTRICAL WORKERS, LOCAL 5343On the contrary, Respondent avers, that through its representative, the Respondentcalled to the attention of Dietz and his representative the fact that on October 28,1960, Dietz had executed-an Agreement with the Building and Construction Trades Council of Pittsburghand Vicinity, AFL-CIO . . . which Agreement was then and there in fullforce and effect... .Respondent avers further in its answer that: it called to the attention of Dietz andhis representative that Bethel Electric was not under contractual relations withthe Respondent; the Respondent is is union affiliated with the Council; it urged,appealed to, and attempted to persuade Dietz and his representative to fulfill theobligations that Dietz had undertaken to perform under the said Agreement; itinformed Dietz and his representative that if Dietz continued to breach the termsof the said Agreement, Respondent would station informational pickets at theconstruction job site who would advertise the fact that the electrical work on thejob was being performed under substandard wages and working conditions.TheRespondent in its answer denied it communicated in any manner with Loreti or anyother subcontractor, and denies that it threatened or is threatening any subcontractorof Dietz or any other persons if they continue to do business with Dietz or BethelElectric.Itwas stipulated or agreed to among parties during the course of thehearing that the placard carried by the pickets was approximately 24 by 36 inches insize; that the words "we protest" were in red letters on a black background andthat all of thelanguagetherein contained was as follows:WE PROTEST:The ElectricalWork on this job is being done under sub-standard wages and conditions. It is not intended by thispicket line to induce or encourage employees of any employerto engagein a strike or work stoppages.I.B.E.W. Local 5, AFL-CIOThe PicketingClarence T. Dietz, general manager of Ivan A. Dietz, testified to the existenceof the contract in which Dietz as general contractor subcontracted the certainwork, above mentioned; and he confirmed the testimony later given by otherwitnesses that the contract of Bethel Electric, a subcontractor, is limited to theelectrical work within the building under construction.According to the uncontradicted testimony of Clarence T. Dietz, Bethel Electricbegan work on March 26, 1963; that on that day Henry Wolff, assistantbusinessagent ofLocal No. 5 called him on the telephone and informed him, Dietz, thatthere was a "non-union" electrical contractor on the job and called the attentionof Dietz to the agreement between the Building Trades Council and Dietz to hireonly union subcontractors.Dietz informed Wolff at this time that he was notaware of the fact that Bethel Electric was nonunion, but would "check into it."Thereafter Dietz talked to Playford Mathews,his generalsuperintendent or fore-man, told him about the conversation with Wolff, and then communicated withRobert Stemnock of Bethel Electric to inquire whether or not Wolff's report as toBethel's being nonunion was correct.Dietz said further that he requested RobertStemnock not to do any more work on the job until the situation was straightenedout.Further, according to Dietz, Robert Stemnock told him that he rememberedStemnock saying thathismenwanted into the Union and would join the Union.Thereafter Clarence T. Dietz talked to Wolff on the telephone on March 27, againon March 28, and then again on the following Monday, April 1. In the last conversa-tion prior to April 1, he said,he [Wolff] told me that Bethel Electric had been back on the job, whichI told him I had no recollection of, or did not know that they had been on thejob since my previous conversation with Mr. Wolff; and that if he wouldcallme at the office around 5:30, on Monday, that date would have been .April 1, a Monday, that I would have some information from Mr. Wolff, whichhe did.He called me and told me that if we did not get Bethel Electric offthe job, that he was going to have to put pickets on. I told him- Bethel wouldnot be back on the job until we had got this straightened out.That was theend of our conversation on Monday.Employees of Bethel Electric did not work on Friday, March 29, having leftwork at 12 noon on the previous day. Bethel Electric employees did work onSaturday,March 30, and Monday, April 1, when no other trade union employees 344DECISIONSOF NATIONALLABOR RELATIONS BOARDperformed any work on the, construction job.On Monday,April 1,Wolff againrequested Dietz to have Bethel Electric taken off the job, to which Dietz agreed,and thereupon Wolff agreed to have no picket placed on or near the jobsite.OnApril2, Bethel Electric performed no work on the job but, onthat day,Wolff cameto the job and told Foreman Mathews that he understood that Bethel Electric hadperformed work over the weekend and that there would be pickets on the job thefollowing morning.Wolff also told Mathews that if Bethel Electric performed anymore work.itwould be necessary to have it taken out "in order to have it done byunion contractors."As shown by the pleadings and by the uncontradicted testimony of witnesses inthis case, on the morning ofApril 3,1963, three plumbers employed by a subcon-tractor and the sheet metal employees employed by the same subcontractor wereatwork on the job, even though pickets at that time were on the premises wherethe construction was being performed.It also is clear within the record hereinthatWolff appeared at the job, approached the plumbers'helpers and spoke tothem and they immediately ceasedwork;it is clear enough, too, that Wolff approacheda sheet metal employee, spoke to him, and that the employee later stopped workand left the job.Employees of McBrideCompany, whowere to supply the outside electrical ad-vertisingfor the Companyon this day,appeared on the job to erect arches andperimeter arches and perimeter lighting which had been delivered to the jobsite bytruck from Kentucky;the truck,still loaded,was at the site when Wolff was saidto have engaged the truckdriver in conversation and, according to the testimonyof Robert Stemnock,he observeda truckdriveraccompanied by Wolff go to atelephone,and that when he returned from his office in an hour or so the McBridesign truck was there, but that no work after the telephone call or his return wasperformed by employees of McBride on that day. The construction and erection ofthe sign was not started until after picketing was halted on approximatelyApril 19.During the interval, the sign material had been returned to storage in Pittsburgh.As noted, picketing continued for some 2 or 3 weeks during which there was noworkwhatsoever performed on the job.According to the testimony of ForemanMathews, no work was performed on the jobsite by-any subcontractor after April 3.According to the testimony of Robert Stemnock,which I find to be uncontradictedin full substance,pickets displayed their placards each day at the jobsite for approxi-mately 2 or 3 weeks after the last day that the electricians employed by BethelElectric worked on April 3.1The facts disclose that Bethel Electric was the only nonunion subcontractor onthis construction project,and the statements made by Business Agent Wolff to Dietzand Superintendent Mathews show that the controversy was based or was causedbecause of the presence of Bethel Electric on the job and the installation by it ofthe inside wiring.Although there were minor differences between Dietz and LocalNo. 5 in regard to the obligations undertaken by Dietz under its agreement withthe Union,it is clear enough that the real dispute was with Bethel Electric andthat Bethel Electric is the primary employer.Orange Belt District Council ofPainters#48, et al. (CalhounDrywallCompany),139 NLRB 383;John E. Martin,et al., doing business as Sound Shingle Co.,101 NLRB 1159;International Long-shoremen's Association,AFL-CIO,et al. (Board of Harbor Commissioners),137NLRB 1178,1183.In the last cited case, the Board wrote:It is apparent, therefore,that, in secondary boycott cases,the crucial questionis not the relationship between the striking employees and the struck employer,but rather whether the struck employer is the employer with whom the unionhas its primary dispute.Here, I find that the picketing was at a primary jobsite, and,as I have stated, thatthe dispute was between Local No. 5 and Bethel Electric.Even though the dispute here, as I have found,isbased upon the facts surroundingthe objections made by Local No. 5 to Bethel Electric doing any work whatsoeveron the job, the fact remains that the dispute between Local No. 5 and Bethel Electricdid affect and now affects the general contractor and the other subcontractors.The evidence forces the fact to be that the union business representative, in hisconversations with Clarence Dietz, proves that Foreman Mathews indicated that thecause of his (Wolff's)threat to picket the jobsite was the fact that Bethel was a1About 2 weeks after the inception of picketing the National Labor Relations Boardfiled a petition for an injunction whereupon a stipulation was entered into under whichLocal No 5 agreed that it would not engage in any further picketing,pending the dis-position of this proceeding before the Board. INT'L BROTHERHOOD ELECTRICAL WORKERS, LOCAL 5345nonunion subcontractor, in the sense that Bethel Electric did not employ membersof Local No. 5. The fact that work remained to be done on April 3, after theunion business representatives spoke to employees engaged in plumbing and sheetmetal work, and that they left the job, together with the additional fact that thetruckdrivers who delivered the outside electrical equipment by (truck did not unloadtheir trucks, but that the signs or equipment were put into storage, is conclusiveevidence that Local No. 5's representative extended his protest made to Dietz andMathews to active affirmative action resulting in a work stoppage on the wholeconstruction project.It is contended on behalf of Local No. 5 that the Union was merely engaged ininformational picketing.Great stress is placed on the clause on its pickets' signstating that it did not mtend to induce or encourage a work stoppage.The proof,however, is in direct conflict with these contentions.On themorningthat thepicketing started (April 3), three plumbers' helpers and one sheet metal worker,employees respectively of the subcontractors for plumbing and sheet metal work,did apparently take the slogan on the picketsignat its face value and began towork.However, after the union representative spoke to them they ceased work.Business Agent Wolff testified at the hearing, but did not contradict the testimonywith respect to this conduct of his on the morning of April 3.Nor did he contradictthe statement of Mathews that the job would be picketed and shut down becauseBethel Electric had been working on the job in violation of the agreement betweenDietz and the Trades Council. In, all the circumstances, I find that Local No. 5,secondary employers to cease work.There is testimony in the record by witnesses called by the Respondent who actedas pickets on and after April 3, to the effect that picket patrols operated only whenthe employees at Bethel Electric were on the job.The pleadings and the weight ofthe testimony to opposite effect is corroborated by testimony of two of the partnersof Bethel Electric.I think that the General Counsel is correct when he says thatthe corroborated testimony to the effect that Bethel Electric did not perform anywork after April 3, taken in connection with the admission by the witnesses of theRespondent that they did patrol the picket sites at 'the jobsite, together with theactivities ofWolff, clearly shows that the picketing was not particularly restrictedonly to the times when Bethel Electric was on the job.Actually the work done byBethel Electric employees prior to noon on the day of April 3, was done before thepickets were put on patrol.Therefore, I find that Union Agent Wolff threatened Dietz with a work stoppage,where an object thereof was to force Dietz to cease doing business with BethelElectric unless the latter complied with the demands of Local No. 5 to assign theinside electrical wiring work on the construction project to its members.Thisthreat, having an unlawful object, constituted a violation of Section 8(b) (4) (i) and(ii) (B) of the Act.The Bert: Company,143 NLRB 872. .ConcludingFindingsThe Respondent asserts, and I agree, that the complaint in substance chargesthat (1) the Respondent induced and encouraged employees of the various sub-contractors on the job to engage in a strike or a refusal to perform services fortheir respective employers, the object being to force or require Dietz to cease doingbusiness with Bethel; and (2) the Respondent threatened to coerce and restrainvarious persons engaged in commerce where an object thereof was to force or requirethe said persons to cease doing business with other persons, or to force Dietz tocease doing business with Bethel Electric.Upon complete examination of thisrecord, I believe the General Counsel has fully sustained the allegations presentedby him in his complaint; it follows, that the denials set out by the Respondent inanswer to the complaint and the affirmative defenses contained therein, must beconsidered as insufficient to meet the proof presented in support of the allegationsof the complaint.In applying what I understand to be the law to the facts as found by me herein,consideration has been given to the following cases:Local 1291, International Long-shoremen's Association and International Longshoremen's Association (Pennsyl-vania Sugar Division,National Sugar Refining Company),142NLRB 257;Cuyahoga, Lake, Geauga and Ashtabula Counties Carpenters District Council UnitedBrotherhood of Carpenters and Joiners of America (The Bert! Company),143NLRB872; Cleveland Construction Corp.,134 NLRB 586;International Brotherhoodof Electrical Workers Local 861 (Plauche Electric, Inc.),142 NLRB 1106;HoustonBuilding and Construction Trades Council (Claude Everett Construction Cam- 346DECISIONSOF NATIONALLABOR RELATIONS BOARDpany),136 NLRB 321;Calumet Contractors Association,et at.,133 NLRB 512;Sheet Metal Workers International Association Local Union No.299,et al. (S.M.Kisner,et al., d/b/a S. M.Kisner and Sons),131 NLRB 1196;and theMoore DryDock Companycase, 92 NLRB 547, together with other cases cited by counsel inbrief and cases cited in footnotes to the cases considered.(At the request of counselfor the Respondent,International Brotherhood of ElectricalWorkers,AFL-CIO,et at. (Franklin Electric Construction Company, et al.),121 NLRB 143, has beenread and considered.)In his brief, counsel for the General Counsel has urged the application ofUnitedMarine Division,Local 333, International Longshoremen's Association(Independ-ent), et al. (New York Shipping Association),107 NLRB 686,to this case andrefers to the decision of the Supreme Court of the United States inLocal 1976,United Brotherhood of Carpenters,etc. (Sand Door& Plywood Co.),357U.S. 93,in connection with a "hot cargo" provision of the Act as applying in this particularcase and has discussed the legislative history of Section 8(e).Unless the Respond-ent was specifically charged in the complaint with an unfair labor practice arisingunder Section 8(e), by causing the refusal of truckdrivers to complete delivery ofelectric signs to the jobsite here mentioned, I am not required to pass upon a ques-tion of violation of Section 8(e).I find that the Respondent,LocalNo. 5, bypicketing,induced employees of thevarious secondary employers on the jobsite for the construction of the McDonaldFood Stand at Bethel Park,to cease work,and did threaten Dietz and its severalsubcontractors,secondary employers,on the job, with an object of forcing saidemployers and persons to cease doing business with Bethel Electric and in so doingviolated Section 8(b) (4) (i)and (ii) (B)of the Act.In the instant case, there is no doubt that,grounded upon the insistence thatthe Respondent,Local No.5,would not permit any employee of any subcontractorof Dietz to work upon the job then under construction unless Bethel Electric wasbarred from any participation of further participation therein that work on the jobwas stopped.The actions of the business representative of the Respondent, Wolff,clearly indicate an intention on the part of Local No.5 to stop work on this con-struction project unless Bethel Electric was fired by Dietz or, in other words, thatDietz' contract with Bethel Electric on the subcontracting job to be done by BethelElectric was declared null and void and Local No.5 members were allowed to comein to do the job.I further find that as a result of the activities of the business agentor representative of Local No.5,construction work ceased through a withdrawalof the employeesof A. Loreti &Son, Copper Plumbing Company, Henry J.Cooper,and McBride Sign Company,and that the contract to install an electric sign con-structed for Bethel Electric could not be installed because of the activities of theRespondent through its agent, Wolff.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities and conduct of the Respondent,Local No.5, International Brother-hood of Electrical Workers, occurring in connection with the operations of IvanDietz, a general contractor in the building and construction industry described insection I,above,have a close,intimate,and substantial relation, to trade, traffic,and commerce among the several States of the United States and lead to labordisputes burdening and obstructing commerce and the free' flow of commerce.V. THE REMEDYHaving found that the Respondent has engaged in unfair labor practices in viola-tion of Section 8(b)(4)(i)and (ii) (B)of the Act,I shall recommend that it ceaseand desist therefrom and take certain affirmative action designed to remedy theunfair labor practices and otherwise effectuate the policies of the Act.CONCLUSIONS OF LAW1. Ivan Dietz,A. Loreti & Son,Copper Plumbing Company,HenryJ.Cooper,and McBride Sign Company and Bethel Electric(a partnership comprised of JackC. Stemnock, Robert A.Stemnock,and Alex Stemnock) are employers engagedin commerce within the meaning of the Act.2.TheRespondent is a labor organization within the meaningof the Act.3.By inducing and encouraging employeesof A. Loreti &Son, Copper PlumbingCompany,HenryJ.Cooper,and McBride Sign Company to engage in strikes orrefusal in the course of their employment to perform services with the object offorcingA. Loreti & Son,Copper PlumbingCompany, Henry J. Cooper,and Mc- INT'L BROTHERHOOD ELECTRICAL WORKERS, LOCAL 5347Bride Sign Company to cease doing business with Dietz,the Respondent has en-gaged in and is engaging in unfair labor practices within the meaning of Sections8(b)(4)(i)and (ii)(B) and 2(6) and(7) of the Act.4.By threatening,coercing,and restraining Ivan Dietz,A. Loreti & Son,CopperPlumbing Company, Henry J. Cooper,and McBride Sign Company with an objectof requiring them to cease doing business with Bethel Electric, the Respondent hasengaged in and is engaging in unfair labor practices affecting commerce within themeaning of Sections 8(b) (4) (i)and (ii) (B)and 2(6) and(7) of the Act.RECOMMENDED ORDERUpon the entire record in this case and pursuant to Section 10(c) of the NationalLaborRelationsAct, as amended,it is recommended that the National LaborRelations Board order that the Respondent herein,International Brotherhood ofElectricalWorkers, Local No.5,AFL-CIO, its officers,representatives,agents,successors,and assigns,shall:1.Cease and desist from:(a)Engaging in or inducing or encouraging individuals employed by Ivan Dietz,A. Loreti&Son, Copper Plumbing Company, Henry J. Cooper,and McBride SignCompany(hereinafter respectively calledDietz,Loreti,Plumbing, Cooper, andMcBride),oranyother person engaged in commerce or in an industry affectingcommerce,to engage in, strikes or refusals in the course of their employment touse,manufacture, process, transport,or otherwise handle or work on any goods,articles,materials or commodities or to performanyservices where an object thereofis to force or require Dietz, Loreti,Plumbing, Cooper,and McBride,or any otheremployer or person to cease doing business with Jack C. Stemnock,Robert A.Stemnock,and Alex Stemnock,a partnership d/b/a Bethel Electric(hereinaftercalled Bethel).(b)Threatening,coercing,or restraining Dietz, Loreti, Plumbing,Cooper, andMcBride,or any other person engaged in commerce or in an industry affectingcommerce,where an object is to force or require the aforementioned employers, orany other person or persons, to cease doing business with Bethel Electric.2.Take the following affirmative action which it is found is necessary to effec-tuate the policies of the Act:(a) Post in conspicuous places at the offices of the Respondent,itsmeeting halls,and all places where notices to members are customarily posted,copies of the at-tached notice marked"Appendix."2Copies of said notice,to be furnished by theRegional Director for the Sixth Region,shall,after being duly signed by authorizedrepresentatives of the Respondent,be posted by the Respondent immediately uponreceipt thereof,and be maintained by it for 60 consecutive days.Reasonable stepsshall be taken by the Respondent to insure that such notices are not altered, defaced,or coveredby anyother material.(b) Signnand mail sufficient copies to the Regional Director for the Sixth Regionfor posting by each of the Employers named in the preceding paragraphs, wherewilling, at all'places where notices customarily are posted.(c)Notify the Regional Director for the Sixth Region,inwriting,within 10days from the date of this Recommended Order,what steps the' Respondent hastaken to comply herewith .3!!In the event this Recommended Order Is adopted by the Board, the words "A Decisionand Order"shall be substituted for the words "The Recommended Order of a TrialExaminer" In the notice.If the Board's Order Is enforced by a decree of a United StatesCourt of Appeals,the notice will be further amended by the substitution of the words "ADecree of the United States Court of Appeals,Enforcing an Order" for the words"A Deci-sion and Order."3If this Recommended Order is adopted by the Board,this provision shall be modifiedto read: "Notify the Regional Director for the Sixth Region, In writing, within 10 daysfrom the date of this Order, what steps the Respondent has taken to comply herewith."APPENDIXNOTICE TO ALL MEMBERS OF INTERNATIONAL BROTHERHOOD OFELECTRICALWORKERS, LOCAL No.5,AFL-CIOPursuant to a Recommended Order of a Trial Examiner of the NationalLabor Relations Board,and in order to effectuate the policies of the National LaborRelations Act, we hereby notify you that: 348DECISIONSOF NATIONALLABOR RELATIONS BOARDWE WILL NOT engage in or induce or encourage individuals employed byIvan Dietz,A. Loreti & Son,Copper Plumbing Company,Henry J.Cooper,and McBride Sign Company, orany otherperson engaged in commerce orin an industry affecting commerce,to engage in, strikes or refusals in thecourse of their employment to use, manufacture,process, transport,or other-wise handle or work onanygoods,materials,articles,or commodities, or toperform any services,where an object thereof is to force or require theaforesaid employers or persons to cease doing businesswithBethel Electric.WE WILL NOTthreaten,coerce, or restrainIvan Dietz, A. Loreti & Son,Copper Plumbing Company, Henry J. Copper,and McBride Sign Company,or any other person engaged in commerce or in an industry affecting com-merce, where an object thereofis to force or require the aforesaid employers,or any other employer or person,to cease doing businesswithBethelElectric.INTERNATIONAL BROTHERHOOD OF ELECTRICALWoiucERs,LocAL No. 5, AFL-CIO,Labor Organization.Dated-----------------------By--------------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date of posting,and mustnot be altered,defaced,or coveredby anyother material.Employees may communicate directly with the Board'sRegional Office, 2107Clark Building,701-17 LibertyAvenue, Pittsburgh, Pennsylvania,Telephone No.471-2977,if they have any questions concerning this notice or compliance with itsprovisions.Weber Shoe CompanyandBootand ShoeWorkers Union, AFL-CIO.Case No. 17-CA-2137.March 17, 1964DECISION AND ORDEROn October 25,1963, Trial Examiner W. Edwin Youngblood issuedhisDecision in the above-entitled proceeding, finding that the Re-spondent had engaged in and was engaging in certain unfair laborpractices and recommending that it cease and desist therefrom andtake certain affirmative action, as set forth in the attached TrialExaminer's Decision.He further found that the Respondent hadnot engaged in certain other unfair labor practices alleged in thecomplaint and recommended that such allegations be dismissed.Thereafter, the Respondent filed exceptions to the Trial Examiner'sDecision and a supporting brief.'Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-member panel [Chairman McCulloch and MembersLeedom and Brown].The Board has reviewed the rulings of the Trial Examiner madeat the hearing and finds that no prejudicial error was committed.The rulings are hereby affirmed.The Board has considered the entirerecord in this case, including the Trial Examiner's Decision and theThe Respondent's request for oral argument is hereby denied as, In our opinion, therecord, including the exceptions and brief adequately presents the issues and the posi-tions of the parties.146 NLRB No. 40.